UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2270


ADRIA CRUMP,

                    Plaintiff - Appellant,

             v.

SOCIAL SECURITY OFFICE OF GENERAL COUNSEL; SOCIAL SECURITY
ADMINISTRATION,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Stephanie A. Gallagher, District Judge. (1:19-cv-00785-SAG)


Submitted: April 14, 2020                                         Decided: April 16, 2020


Before WILKINSON, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adria Crump, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Adria Crump appeals the district court’s orders dismissing her civil action against

the Social Security Administration for lack of subject matter jurisdiction and denying

reconsideration. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Crump v. Soc. Sec. Office of Gen.

Counsel, No. 1:19-cv-00785-SAG (D. Md. Oct. 1 & Nov. 6, 2019). We deny Crump’s

motion for an expedited trial. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2